Title: To George Washington from William Livingston, 30 April 1777
From: Livingston, William
To: Washington, George



Sir
Borden Town [N.J.] 30th April 1777

I learn that Mr Fell one of the Members of the Council of this State was lately taken out of his own Bed in Bergen County by the Tories,

and carried a Prisoner to New york—Considering his public Utility as a very valuable Member of our Legislature and incorruptible Attachment to the Cause of american Liberty, in a County abounding with its Adversaries; the delicacy of his Constitution & advanced years, I cannot refrain from being exceedingly sollicitous for his Enlargement as soon as he can be exchang’d consistent with your Excellencys plan for the Exchange of Prisoners.
To the above Considerations for Mr Fell’s being redeemed from his Captivity as soon as possible, You will indulge me in superadding, that one of our Council never qualified, nor, I suppose, ever means to attend; & being chosen for a County, (Middlesex) the Inhabitants of which, from its present State, are incapable of supplying the vacancy, the Board is by that means reduced to twelve. Another is disabled from giving his Attendance by reason of his bodily Indisposition: A third lately gone to Susquahannah, I suspect from want of a competent share of Resolution to discharge the Duties of his office—This with Mr Fells being in the hands of the Enemy, reduces the Council to nine; & not less than seven making a Quorum, a variety of Accidents may prevent the Attendance of three out of nine; & then all Legislation is obstructed.
Considering the great Deficiency of our Battalions in point of Number, the Governor & Council of Safety have recommended it to the Speaker to call the General Assembly (which stood adjourned to the 21st of May) to meet the 7th of that Month, at Haddonfield; where, I shall take a pleasure in learning from your Excellency, every Instance in which it is in my Power to promote the Service. I am with great Respect your most humble Servt

Wil: Livingston

